Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swager (US 5,046,881) in view of Holden (US 4,576,021).
In re claim 10, Swager discloses a lockable tow device (10) for a vehicle, the tow device comprising a body defining at one end a hook or shackle (11) and at another end a connector portion (12, 13) forming a first receptacle (15, 17); a pin (14) received in the first receptacle, the pin forming a wrist joint of the tow device; and a lock (21) having a locked position (when inserted into groove 18) that prevents removal of the pin and an unlocked position (when in groove 23) that enables removal of the pin, wherein the lock is received in a second receptacle (22) of the body separate from the first receptacle as shown in Figure 2, but does not disclose that the lock is a theft-deterrent key-operated lock. Holden, however, does disclose a theft-deterrent key-operated lock (20) that moves a lock pin (46) into an annular recess (33) to prevent theft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
In re claim 15, Swager further discloses wherein the pin has a solid cross-section as shown in Figure 4.  
In re claim 20, Swager further discloses wherein the body is a monolithic body, and wherein the lock is assembled to the body with a permanent or semi-permanent connection (pin 21 is “mounted” in opening 22).

Allowable Subject Matter
Claims 1-9 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “an integral lock having a locked position that prevents removal of the pin and an unlocked position that enables removal of the pin, wherein the integral lock is spaced from the pin” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 11-14, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein a channel in the body receives a locking pin movable by the lock into and out of engagement with the pin”, “wherein an upper neck portion of the hook or shackle that mates with the connector portion is bisected by a .

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holden. The Examiner notes that the arguments related to Swager’s intended use is not persuasive since it does not negate the fact that it is a clevis that can be used for numerous tasks where theft could be a concern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611